Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 1 of 12 Page ID #:370



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                     Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.

   Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                              N/A
        Deputy Clerk                                           Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:

                   Not Present                                 Not Present

  PROCEEDINGS:          (IN CHAMBERS) ORDER GRANTING IN PART AND DENYING
                        IN PART DEFENDANT’S MOTION TO DISMISS (Doc. 17)

         Before the Court is a Motion to Dismiss filed by Defendant LG Electronics
  U.S.A., Inc. (“LG”). (Mot., Doc. 17; Mem., Doc. 17-1.) Plaintiffs Gary Sosenko, Diane
  Terry, and Michael Burrage opposed. (Opp., Doc. 21.) Defendant replied. (Reply, Doc.
  23.) Having reviewed the parties’ briefs and taken the matter under submission, for the
  reasons below, the Court GRANTS IN PART and DENIES IN PART Defendant’s
  Motion.

  I.     Background

          Plaintiffs are purchasers of refrigerators manufactured by Defendant. (Compl.,
  Doc. 1 ¶¶ 13, 21, 26.) Sosenko alleges that he purchased an LG refrigerator for
  approximately $2,600 from a third-party retailer on May 26, 2016. (Id. ¶ 13.) Prior to
  and shortly after purchase, Sosenko saw sales and marketing materials touting the quality
  and functionality of the refrigerator. (Id. ¶¶ 13-14.) The refrigerator he purchased,
  however, had been re-branded by the retailer and there are no indications in the
  Complaint that the materials he saw were attributable to Defendant. (See id.) Sosenko
  alleges that he never saw any disclosure that the refrigerator is prone to compressor
  failure. (Id. ¶ 14.) Burrage and Terry allege that they purchased LG refrigerators from
  third-party retailers on September 28, 2015 and June 28, 2016, respectively; Burrage paid


                                 CIVIL MINUTES – GENERAL                                1
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 2 of 12 Page ID #:371



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                       Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  approximately $2,250 and Terry paid approximately $3,200. (Id. ¶¶ 21, 26.) Both
  Burrage and Terry allege that they received information from Defendant in connection
  with their respective sales, and each alleges that neither those materials nor any other
  source disclosed that the refrigerators’ compressors were defective and prone to failure.
  (Id. ¶¶ 22, 27.)
          Plaintiffs allege that each of their refrigerators suffered one or more compressor
  failures within three years of purchase causing the units to inadequately chill Plaintiffs’
  food. (Id. ¶¶ 15-16,19, 23-24, 28, 30, 32.) Plaintiffs each paid to have the failed
  compressors replaced and were left without functioning refrigerators for days or weeks
  until the repairs were completed. (Id. ¶¶ 16-19, 24, 29-32.) Plaintiffs allege that they
  would not have purchased the refrigerators had they known the compressors were
  defective and prone to failure. (Id. ¶¶ 20, 25, 33.) They further allege that industry-
  standard refrigerators should not have any major failures within the first 10 years of use.
  (Id. ¶ 37.)
          Plaintiffs allege that Defendant had exclusive knowledge of the compressor defect.
  (Id. ¶¶ 57-67.) Specifically, Plaintiffs allege that there have been “thousands of
  complaints” and reports made to Defendant, dating back “several years,” from both repair
  technicians and consumers regarding problems with LG refrigerators, including frequent
  compressor failure. (Id. ¶ 57.) Plaintiffs provide one such anecdote from a former LG-
  authorized repair technician and 19 consumer complaints. (Id.) Plaintiffs also allege that
  multiple media outlets have run stories regarding frequent compressor failure and other
  problems with LG refrigerators. (Id. ¶¶ 61-63.) Plaintiffs further allege that recent
  litigation concerning defects in the same refrigerators, Clark v. LG Elecs. USA, Inc., No.
  3:13-CV-485-JM-JMA, provided Defendant “notice of the widespread failures of its
  refrigerators containing the defective compressors.” (Id. ¶ 64.) Finally, Plaintiffs allege
  that Defendant conducted force tests and other standard reliability tests on the
  compressors during the design and manufacturing processes, as well as that a 2002 white
  paper prepared by LG personnel states that the compressors at issue “must also satisfy
  other, more intensive reliability tests,” and that Defendant gained knowledge of the
  alleged defect through such testing. (Id. ¶¶ 65-66.)
          Plaintiffs filed the instant putative class action on April 1, 2019. The Complaint


                                 CIVIL MINUTES – GENERAL                                  2
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 3 of 12 Page ID #:372



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                         Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  brings five causes of action: (1) breach of implied warranty under the Song-Beverly
  Consumer Warranty Act (“Song-Beverly Act”), Cal. Civ. Code § 1792 et seq.; (2)
  violation of the Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301 et seq.; (3)
  violation of the Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et
  seq.; (4) violation of the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §
  17200 et seq.; and (5) common law fraud by concealment. (See Compl. ¶¶ 84-145.)
          Defendant now moves to dismiss the Complaint in its entirety. (Mot. at 1.)

  II.    Legal Standard

          In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all
  “well-pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679
  (2009). A court must draw all reasonable inferences in the light most favorable to the
  non-moving party. See Daniels-Hall v. National Education Association, 629 F.3d 992,
  998 (9th Cir. 2010). Yet, “courts ‘are not bound to accept as true a legal conclusion
  couched as a factual allegation.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
  (2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “To survive a motion to
  dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
  claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
  550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
  content that allows the court to draw the reasonable inference that the defendant is liable
  for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A plaintiff must not
  merely allege conduct that is conceivable; “[w]hen a complaint pleads facts that are
  merely consistent with a defendant’s liability, it stops short of the line between possibility
  and plausibility of entitlement to relief.” Id. (internal quotation marks omitted).
          This “plausibility” standard, however, is replaced by Rule 9(b)’s heightened
  “particularity” pleading standard for claims sounding in fraud. Kearns v. Ford Motor
  Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Under Rule 9(b), a plaintiff must explain “‘the
  who, what, when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy
  Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting Cooper v. Pickett, 137 F.3d
  616, 627 (9th Cir. 1997)).


                                 CIVIL MINUTES – GENERAL                                     3
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 4 of 12 Page ID #:373



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                          Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  III.   Discussion

         A.      Fraud-Based Claims

                 1.     Standing and Reliance

          As an initial matter, Defendant challenges Sosenko’s Article III standing to bring
  his CLRA, UCL, and common law fraud claims. (Mem. at 16-18; Reply at 4-5.) Article
  III standing has three elements: “[t]he plaintiff must have (1) suffered an injury in fact,
  (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely
  to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
  1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).
  Defendant argues that Sosenko does not meet the second element of standing—
  traceability—because he did not purchase his LG refrigerator directly from Defendant
  nor view any of Defendant’s marketing materials prior to purchase, and Sosenko’s
  injuries are therefore not fairly traceable to any representations or omissions made by
  Defendant. (Mem. at 16-18; Reply at 4-5.)
          Defendant’s argument, however, conflates elements of standing with elements of
  the underlying causes of action. Like the other two Plaintiffs, Sosenko alleges that he
  was injured by paying money for a refrigerator that he would not have paid if
  Defendant—the refrigerator’s manufacturer with alleged exclusive knowledge of the
  defect—had disclosed to him that the refrigerator suffered from the alleged defect. This
  is enough for Article III standing. See In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales
  Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 947-49 (N.D. Cal. 2018). Whether
  such nondisclosure is enough to state a claim for relief is a question of substantive law
  under the alleged causes of action.
          Constitutional standing aside, however, under both the CLRA and UCL, “[a]n
  essential element for a fraudulent omission claim is actual reliance.” Daniel v. Ford
  Motor Co., 806 F.3d 1217, 1225 (9th Cir. 2015). “To prove reliance on an omission, a
  plaintiff must show that the defendant’s nondisclosure was an immediate cause of the
  plaintiff’s injury-producing conduct. A plaintiff need not prove that the omission was the


                                 CIVIL MINUTES – GENERAL                                      4
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 5 of 12 Page ID #:374



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                           Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  only cause or even the predominant cause, only that it was a substantial factor in his
  decision. A plaintiff may do so by simply proving that, had the omitted information been
  disclosed, one would have been aware of it and behaved differently.” Id. (internal
  quotation marks and citations omitted). The same reliance requirement also applies to
  common law fraudulent omission claims. See Mirkin v. Wasserman, 5 Cal. 4th 1082,
  1091-92 (1993); Jordan v. Paul Financial, LLC, 285 F.R.D. 435, 454 (N.D. Cal. 2012).
         Defendant argues that Sosenko would not have been aware of any disclosure by
  Defendant because he does not allege to have seen any advertisements, marketing
  materials, brochures, manuals, or other disseminations of information made by
  Defendant, where such a disclosure would presumably be made. 1 (See Mem. at 16-18;
  Reply at 4-5.) Plaintiff contends that disclosure would have been made in the third-party
  materials that Sosenko allegedly viewed in connection with his purchase. (See Opp. at
  20-21.)
         Although some courts have suggested that reliance in the fraud-by-omission
  context requires a plaintiff to have come into contact with the defendant’s own marketing
  materials, see, e.g., Ehrlich v. BMW of N. Am., LLC, 801 F. Supp. 2d 908, 919-20 (C.D.
  Cal. 2010), more recent—and more persuasive—authority has explicitly rejected that
  suggestion and concluded that a plausible inference of awareness arises where either (1)
  the plaintiff interacted with authorized retailers and received information regarding the
  defective product from them at the time of purchase or (2) the defect is so widespread and
  egregious that media reports likely would have covered its disclosure. In re Chrysler-
  Dodge-Jeep, 295 F. Supp. 3d at 1014-15 (citing Daniel, 806 F.3d at 1226). Here,
  Sosenko pleads both interaction with an authorized retailer and subsequent media
  coverage of the alleged defect. Accordingly, he adequately pleads reliance on
  Defendant’s nondisclosure.




  1
    Defendant does not challenge that Burrage or Terry sufficiently plead reliance on Defendant’s
  alleged nondisclosure inasmuch as they allege to have viewed materials provided by Defendant
  in which a disclosure might have been made.

                                 CIVIL MINUTES – GENERAL                                       5
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 6 of 12 Page ID #:375



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                           Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
                 2.     CLRA and UCL Claims

          Fraud claims under the CLRA and UCL “are governed by the ‘reasonable
  consumer’ test.” Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008)
  (quoting Freeman v. Time, Inc., 68 F.3d 285, 289). “Under the reasonable consumer
  standard, [Plaintiffs] must ‘show that members of the public are likely to be deceived.’”
  Id. (quoting Freeman, 68 F.3d at 28); see also Kasky v. Nike, Inc., 27 Cal. 4th 939, 951
  (2002). Plaintiffs allege only fraud-by-omission and not fraud-by-affirmative-
  misrepresentation. (See Compl. ¶¶ 105-113, 125-32; Opp. at 15-17.)
          “For an omission to be actionable under the CLRA and UCL, ‘the omission must
  be contrary to a representation actually made by the defendant, or an omission of a fact
  the defendant was obliged to disclose.’” Elias v. Hewlett-Packard Co., 950 F. Supp. 2d
  1123, 1134 (N.D. Cal. 2013) (quoting Daugherty v. American Honda Motor Co., 144
  Cal. App. 4th 824, 835 (2006)). “[A] failure to disclose a fact one has no affirmative
  duty to disclose is [not] ‘likely to deceive’ anyone within the meaning of the UCL.”
  Daugherty, 144 Cal. App. 4th at 838. “A failure to disclose a fact can constitute
  actionable fraud or deceit in four circumstances: (1) when the defendant is the plaintiff’s
  fiduciary; (2) when the defendant has exclusive knowledge of material facts not known or
  reasonably accessible to the plaintiff; (3) when the defendant actively conceals a material
  fact from the plaintiff; and (4) when the defendant makes partial representations that are
  misleading because some other material fact has not been disclosed.” Collins v.
  eMachines, Inc., 202 Cal. App. 4th 249, 255-56 (2011) (citing LiMandri v. Judkins, 52
  Cal. App. 4th 326, 336 (1997)). 2
  2
    In Wilson v. Hewlett-Packard Co., the Ninth Circuit held that California law further limited a
  manufacturer’s duty to disclose a defect manifesting outside the express warranty period to
  circumstances in which the defect caused an unreasonable safety hazard. 668 F.3d 1136, 1141-
  43 (9th Cir. 2012). In Hodsdon v. Mars, Inc., however, the Ninth Circuit recognized
  developments in California law and relaxed Wilson’s safety hazard requirement in holding that
  manufacturers may also have a duty to disclose defects manifesting beyond the express warranty
  period that affect a product’s “central functionality.” 891 F.3d 857, 861-64 (9th Cir. 2018)
  (discussing Collins, 202 Cal. App. 4th 249 (2011) and Rutledge v. Hewlett-Packard Co., 238
  Cal. App. 4th1164 (2015)); see also In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d
  1155, 1175-76 (N.D. Cal. 2019). Defendant does not argue that Wilson’s safety hazard

                                 CIVIL MINUTES – GENERAL                                       6
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 7 of 12 Page ID #:376



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                                Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
          Defendant first argues that Plaintiffs have not sufficiently alleged a particular
  defect that would trigger a duty to disclose under any circumstances. (Mem. at 7-9.)
  Although Defendant effectively concedes that Plaintiffs adequately allege that their
  refrigerators are defective by virtue of being manufactured with compressors that are
  prone to failure—and that did in fact fail—Defendant insists that Plaintiffs must identify
  with further particularity the part of the compressor that supposedly led to such failure.
  (Id.; Reply at 1-2.) The Court rejects this argument. To be sure, a plaintiff alleging the
  existence of a defect must do so in more than a generalized “my product is not working
  and therefore must be defective” fashion, but he “is not required to plead the mechanical
  details of an alleged defect in order to state a claim.” Cholakyan v. Mercedes-Benz USA,
  LLC, 796 F. Supp. 2d 1220, 1237 n.60 (C.D. Cal. 2011) (citing Ehrlich, 801 F. Supp. 2d
  at 912). Defendant’s proposed requirement that Plaintiffs identify a defective subpart of
  a defective component of the product at issue is not required, even under Rule 9(b)’s
  heightened pleading standard. 3
          Inasmuch as Plaintiffs adequately allege a defect, the parties’ primary dispute is
  whether Plaintiffs sufficiently allege Defendant’s “exclusive knowledge” of the
  compressor defects and resulting duty to disclose such defects. (Mem. at 9-13; Opp. at
  10-15.) Unlike the circumstances of fraud, which must be alleged with particularity,
  knowledge and other scienter elements may be alleged generally. Fed. R. Civ. P. 9(b).
  Yet, sufficient allegations that a manufacturer knew of a defect at the time of sale cannot
  be mere assertions of such knowledge based on the manufacturer’s presumed superior
  knowledge of its own products; to survive a motion to dismiss, a plaintiff must provide a
  plausible factual basis to infer that the manufacturer was actually aware of the defect.


  requirement applies here. Hence, the court assumes, for purposes of this Motion, that Defendant
  concedes that Plaintiffs sufficiently allege either (1) that Plaintiffs’ refrigerators were subject to
  Defendants’ express warranty when the alleged defect manifested, meaning Wilson does not
  apply at the outset, or (2) that the alleged defect resulting in compressor failure affects the
  refrigerators’ central functionality, and Hodson’s exception to Wilson therefore applies.
  3
    Regardless, the Complaint does provide some detail on the precise mechanics by which the
  compressors are prone to failure, including a combination of leaky hoses that cause pressure
  build-up and weak valves that cannot adequately withstand the additional pressure. (See Compl.
  ¶¶ 48-53.)

                                  CIVIL MINUTES – GENERAL                                            7
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 8 of 12 Page ID #:377



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                       Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  See Wilson, 668 F.3d at 1145-48.
          Plaintiff first cites to reports of compressor failures that were allegedly made to
  Defendant by consumers and Defendant’s authorized third-party technicians. (Opp. at
  11-13.) A substantial weight of user complaints about a defect may support an inference
  of the manufacturer’s knowledge of that defect. See Wilson, 668 F.3d at 1147 (citing
  Falk v. Gen. Motors Corp., 496 F. Supp. 2d 1088, 1096 (N.D. Cal. 2007)). But
  complaints do little to establish such knowledge where the plaintiff does not allege that
  the complaints were (1) communicated to the manufacturer (2) prior to the plaintiff’s
  purchase of the allegedly defective product. See id. at 1147-48 (citing Baba v. Hewlett-
  Packard Co., at *4-5 (N.D. Cal. June 16, 2010)).
          Along with generalized allegations that repair personnel witnessed rampant
  compressor failure in the course of their work, the Complaint identifies only one specific
  grievance by a former LG-authorized repair technician who allegedly stopped doing
  business with Defendant due to business difficulties associated with the high compressor
  failure rates he confronted on the job. (Compl. ¶ 56.) Plaintiffs do not allege, however,
  that this technician reported this perceived prevalence of compressor failure to
  Defendant. Even assuming that repair requests made to an authorized third-party
  technician would be reported to Defendant as a matter of course, however, Plaintiff do
  not allege that any such reporting by this or any other technician occurred prior to their
  refrigerator purchases. Therefore, Plaintiffs’ allegations regarding technician reporting
  do not support an inference that Defendant knew of the alleged defect when Plaintiffs
  made their refrigerator purchases.
          The Complaint identifies 19 consumer grievances and the dates on which such
  grievances were allegedly made. (Compl. ¶ 57.) Although Plaintiffs do not allege where
  the grievances were made—e.g., whether they were posted on Defendant’s website or
  simply yelled into the void—seven of the alleged complaints both (1) predate at least one
  Plaintiff’s refrigerator purchase and (2) indicate that the consumer-complainants
  informed Defendant of their compressor failures—that is, these complaints internally
  describe efforts to report the alleged defect to Defendant, even if the subsequently-posted
  grievances were not actually delivered to Defendant. These pre-purchase consumer
  complaints lend support to an inference that Defendant knew of the alleged defect when


                                 CIVIL MINUTES – GENERAL                                  8
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 9 of 12 Page ID #:378



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                             Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  Plaintiffs made their refrigerator purchases.
          Plaintiffs next point to news reports of the widespread compressor failures and the
  Clark litigation as further noticing Defendant of the defect at issue. (Opp. at 13-15;
  Compl. ¶¶ 61-64.) Neither of these sources support an inference of Defendant’s
  knowledge of the compressor defect, however, because the alleged news reports are
  either undated or post-date Plaintiffs’ purchases and, as Plaintiffs concede, the Clark
  litigation settled before it was determined whether a compressor defect played a role in
  the alleged refrigerator failures at issue there.
          Finally, Plaintiffs allege that Defendant subjected its compressors to both industry-
  standard force tests and “more invasive” reliability tests—as described in a publication
  authored by Defendant’s engineers—during the design and manufacturing processes.
  (Compl. ¶¶ 65-66.) These allegations of particular testing protocols aimed at the
  allegedly defective part are more than mere speculation that Defendant acquired
  knowledge of that specific defect simply by virtue of being the product’s designer and
  manufacture, cf. Wilson, 668 F.3d at 1147, and aid an inference that Defendant knew of
  the alleged defect when Plaintiffs made their refrigerator purchases
          In sum, the Court concludes that Plaintiffs’ allegations that (1) numerous
  consumer complaints about compressor failures were communicated to Defendant prior
  to Plaintiffs’ purchases and (2) Defendant subjected the compressors to rigorous testing
  during the design and manufacturing processes amount to a plausible inference that
  Defendant knew of the alleged compressor defect when Plaintiffs purchased their
  refrigerators. See Falk, 496 F. Supp. 2d at 1096-97. Such knowledge was unavailable to
  Plaintiffs, who were neither on the receiving end of the consumer reports nor privy to
  Defendant’s internal test results. See id. Defendant therefore had a duty to disclose the
  alleged defect and Defendant’s failure to do so is actionable fraud-by-omission under the
  CLRA and UCL. 4
          Accordingly, Defendant’s Motion is denied with respect to Plaintiffs’ CLRA and

  4
    Plaintiffs also argue that Defendant had a duty to disclose the alleged defect because Defendant
  made partial representations to Plaintiffs regarding the durability of the refrigerators. (See Opp.
  at 15-17.) Because Plaintiffs sufficiently plead Defendant’s duty to disclose the alleged defect
  by virtue of exclusive knowledge, however, the Court need not address that alternative theory of
  omission liability.

                                 CIVIL MINUTES – GENERAL                                          9
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 10 of 12 Page ID #:379



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                        Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  UCL claims.

                 3.     Common Law Fraud

          “[I]n order to prevail on a common law fraudulent omission claim, a plaintiff must
  show the following: ‘(1) the defendant concealed or suppressed a material fact; (2) the
  defendant was under a duty to disclose the fact to the plaintiff; (3) the defendant must
  have intentionally concealed or suppressed the fact with the intent to defraud the plaintiff;
  (4) the plaintiff must have been unaware of the fact and would not have acted as he did if
  he had known of the concealed or suppressed fact, and (5) as a result of the concealment
  or suppression of the fact, the plaintiff must have sustained damage.’” Elias, 950 F.
  Supp. 2d at 1135 (quoting Jordan, 285 F.R.D. at 454). The first, second and fourth
  elements are coextensive with elements under the CLRA and UCL and are sufficiently
  pleaded, as discussed above. As to the fifth element, Defendant does not dispute that
  Plaintiffs sustained damage. Hence, the viability of Plaintiffs’ common law fraud claims
  turns on the third element—i.e., whether Plaintiffs sufficiently plead Defendant’s intent
  to fraudulently conceal the alleged defect.
          Plaintiffs argue that such fraudulent intent can be inferred from Plaintiffs’
  allegations of “(1) [Defendant]’s refusal to disclose the defect, (2) the absence of any
  public recall or other program, and (3) [Defendant]’s decision to continue replacing
  defective components with other defective components.” (Opp. at 18.) The Court
  agrees. As noted above, fraudulent intent need not be pleaded with particularity, and
  numerous courts have made the same inferences of intent that Plaintiffs request here. See
  Salas v. Toyota Motor Sales, U.S.A., Inc., 2016 WL 7486600, at *11 (C.D. Cal. Sept. 27,
  2016); Falk, 496 F. Supp. 2d at 1096-97; Mui Ho v. Toyota Motor Corp., 931 F. Supp. 2d
  987, 999 (N.D. Cal. 2013); see also Ehrlich, 801 F. Supp. 2d at 919.
          Accordingly, Defendant’s Motion is denied with respect to Plaintiffs’ common
  law fraud claim.




                                 CIVIL MINUTES – GENERAL                                    10
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 11 of 12 Page ID #:380



      ____________________________________________________________________________
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                          Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
           B.    Song-Beverly Act Claims

          “The California Commercial Code implies a warranty of merchantability that
  goods ‘are fit for ordinary purposes for which such goods are used.’” Birdsong v. Apple,
  Inc., 590 F.3d 955, 958 (9th Cir. 2009) (quoting Cal. Com. Code § 2314(2)(c)). 5 “The
  implied warranty provides for a minimum level of quality . . . [and] [a] breach of the
  warranty of merchantability occurs if the product lacks even the most basic degree of
  fitness for ordinary use.” Id. (internal quotation marks and citations omitted.) “The mere
  manifestation of a defect by itself does not constitute a breach the implied warranty of
  merchantability. Instead, there must be a fundamental defect that renders the product
  unfit for its ordinary purpose.” Stearns v. Select Comfort Retail Corp., 2009 WL
  1635931, at *8 (N.D. Cal. June 5, 2009) (citing Am. Suzuki Motor Corp. v. Super. Ct., 37
  Cal. App. 4th 1291, 1295 (1995)). “At the same time, this does not mean the alleged
  defect must preclude any use of the product at all.” Id. (citing Isip v. Mercedes–Benz
  USA, LLC, 155 Cal. App. 4th 19, 26 (2007)).
          Defendant argues that Plaintiffs do not allege that their refrigerators have
  altogether failed or are plagued by problems so persistent as to render them unfit for their
  ordinary purpose of chilling food. (Mem. at 19-20; Reply at 7.) This argument is undone
  by the face of the Complaint and common sense. The ordinary purpose of a refrigerator
  is to consistently chill food. Plaintiffs each plead that their respective refrigerators
  experienced total failure resulting in the inability to chill food on one or more occasions.
  (Compl. ¶¶ 15-16,19, 23-24, 28, 30, 32.) That Plaintiffs were ultimately able to repair
  their refrigerators and resume chilling their food says nothing about the fundamental
  nature of the alleged defect.
          Accordingly, Defendant’s motion is denied with respect to Plaintiffs’ Song-

  5
    The Song-Beverly Act incorporates the substantive elements of a breach of implied warranty of
  merchantability claim under the California Commercial Code. Id. at 958 n.2. As noted by the
  court in the Clark litigation, however, the Song-Beverly Act does not import the California
  Commercial Code’s vertical privity requirement for such claims. 2013 WL 5816410, at *10
  (S.D. Cal. Oct. 29, 2013) (collecting cases and “follow[ing] other courts that have considered
  implied warranty claims under the Song-Beverly Act specifically and concluded the statutory
  language does not impose a privity requirement”).

                                 CIVIL MINUTES – GENERAL                                      11
Case 8:19-cv-00610-JLS-ADS Document 36 Filed 08/29/19 Page 12 of 12 Page ID #:381



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00610-JLS-ADS                                     Date: August 29, 2019
  Title: Gary Sosenko et al. v. LG Electronics U.S.A., Inc.
  Beverly Act claims.

         C.      MMWA Claims

          The MMWA explicitly divests federal courts of jurisdiction over MMWA claims
  in suits brought as class actions with fewer than 100 named plaintiffs. 15 U.S.C. §
  2310(d)(3)(C). Citing primarily out-of-circuit authority, Plaintiffs argue that this
  jurisdictional requirement was effectively overridden by the Class Action Fairness Act
  (“CAFA”), 28 U.S.C. § 1332(d), which the parties do not dispute otherwise vests the
  Court with jurisdiction over this action. (See Opp. at 23-24.) The Court, however, agrees
  with the mounting weight of authority from district courts in the Ninth Circuit that CAFA
  does not supplant the MMWA’s internal jurisdictional requirements. See MacDougall v.
  Am. Honda Motor Co., 2017 WL 8236359, at *4 (C.D. Cal. Dec. 4, 2017); Floyd v. Am.
  Honda Motor Co., 2018 WL 6118582, at *4 (C.D. Cal. June 13, 2018); see also Cadena
  v. Am. Honda Motor Co., 2019 WL 3059931, at *11 (C.D. Cal. May 29, 2019); Patterson
  v. RW Direct, Inc., 2018 WL 6106379, at *2 (N.D. Cal. Nov. 21, 2018); Alvandi v. CVS
  Pharmacy, Inc., 2015 WL 3407899, at *5 (C.D. Cal. May 27, 2015).
          Accordingly, Plaintiffs’ MMWA claims are dismissed without prejudice.

  IV.    Conclusion

         For the foregoing reasons, the Court GRANTS Defendant’s Motion as to
  Plaintiffs’ MMWA claims, and those claims are DISMISSED WITHOUT PREJUDICE;
  the Court DENIES the Motion in all other respects.



                                                                    Initials of Preparer: tg




                                 CIVIL MINUTES – GENERAL                                12
